Title: To George Washington from Robert Erskine, 26 March 1778
From: Erskine, Robert
To: Washington, George



May it please Your Excellency
Ringwood [N.J.] March 26th 1778

The Enclosed plan is so far from being worthy your attention that I have delayed sending it till now, in hopes of making one more compleat, by taking in a greater scope of the North river, at least between the Chevaux de frise and West point, where a fort is now building; but as I find Coll La Radiere, who is now here on his way to New Windsor, has not been furnished with any further surveys, from which I expected to Copy, I have presumed to transmit this, though very imperfect on account of the small space it Comprehends.
When I went to survey at New Windsor, I proposed to make a map of the River from thence to Haverstraw, which would have Comprehended all the highlands, and pointed out, without dispute, the most proper situations to fortify; but this I found impracticable, both on account of the season of the year, and the time required to settle my private concerns in such a manner, as to attend Your Excellencies Commands with satisfaction to my self, should you require my service the ensuing Campaign. I am With the greatest respect and esteem May it please Your Excellency, Your obliged and Most Obedient hume servant

Robt Erskine

